Scudder, P.J., and Hurlbutt, J.
(dissenting). We respectfully dissent because, in our view, Supreme Court properly dismissed the petition in reliance on the decision of the First Department in Matter of Mitchell v Helpern, which was affirmed by the Court of Appeals with no writing (17 AD2d 922 [1962], affd 14 NY2d 817 [1964]). The petition in Mitchell sought the same relief sought by petitioner herein, i.e., the expungement of the Medical Examiner’s finding that the manner of death was suicide and the entry “in the records that it was accidental” (id.). The standard of review applied by the First Department in Mitchell was whether the determination of the cause of death was “arbitrary,” i.e., whether “no reasonable [person] would be expected to make it” (id.). The First Department determined that, although a reasonable view of “the medical and other facts” could lead in the alternative to a finding of accident or suicide, or a finding that the cause of death was unknown, a finding of suicide could not be considered arbitrary “even if. . . it might be assumed [that the Medical Examiners] were mistaken” (id.). The First Department’s reasoning in Mitchell comports with the well-established principle that the limited role of the court in a CELR article 78 proceeding in the nature of mandamus to review is to determine “whether the agency determination was arbitrary and capricious or affected by an error of law” (Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 758 [1991]; see CPLR 7803 [3]; Matter of Arrocha v Board of Educ. of City of N.Y., 93 NY2d 361, 363 [1999]). Where there is a rational basis for the administrative determination, it must be sustained (see Arrocha at 363; Matter of Bambeck v State Div. of Hous. & Community Renewal, Off. of Rent Admin., 129 AD2d 51, 57-58 [1987], lv denied 70 NY2d 615 [1988]). The majority, however, ignores and indeed vitiates that fundamental rule of judicial deference to administrative determinations by imposing on a medical examiner the evidentiary presumption against suicide when exercising his or *1262her statutory function of determining “the cause of death, or . . . the means or manner of death” (County Law § 674 [3] [a]).
We note in addition that the majority improperly relies on information set forth in documents that were submitted in support of the petition. Those documents were created approximately four months after the final determination of suicide was made and thus could not have been considered by the Deputy Medical Examiner in determining the manner of death. It is beyond cavil that “[¿judicial review of [an] administrative determination[ ] is confined to the facts and record adduced before the agency [or individual responsible for the determination]” (Matter of Yarbough v Franco, 95 NY2d 342, 347 [2000] [internal quotation marks omitted]; see Matter of World Buddhist Ch’An Jing Ctr., Inc. v Schoeberl, 45 AD3d 947, 951 [2007]).
We further note that the majority implicitly concedes that the facts disclosed to respondent Deputy Medical Examiner by the autopsy, the toxicology report and the investigation at the scene reasonably support the determination that the manner of death was suicide yet, after applying the presumption against suicide to those facts, the majority nevertheless concludes that the determination is arbitrary and capricious. To be sure, the presumption against suicide is a strong one, and where it applies, i.e., in a contested evidentiary hearing such as the trial of an action to recover the proceeds of a life insurance policy, “a finding of suicide is warranted only if ‘no conclusion other than suicide may reasonably be drawn’ ” (Green v William Penn Life Ins. Co. of N.Y., 48 AD3d 37, 40 [2007], mot to dismiss appeal denied 10 NY3d 892 [2008], quoting Schelberger v Eastern Sav. Bank, 60 NY2d 506, 510 [1983]). Nothing in Schelberger or any other authority suggests, however, that the presumption against suicide should be applied by a medical examiner in discharging his or her administrative function of determining “the means or manner” of an unattended death (County Law § 674 [3] [a]; see also §§ 671, 673). The “public policy of broad application” language quoted by the majority from Schelberger was used in that decision only in the context of rejecting the contention of the defendant bank that issued the life insurance policy that, for policy reasons, the presumption against suicide should be revised (see Schelberger, 60 NY2d at 510). Further, in our view, the statements in Matter of Leib v Paparo (84 AD2d 538 [1981], lv denied 55 NY2d 603 [1981]) characterizing a medical examiner’s determination of suicide as “quasi-judicial” and noting that the presumption against suicide “was overcome” are simply erroneous dicta, given that the Leib decision cites and indeed follows Mitchell.
*1263Finally, we note that, not only does the majority’s decision utterly conflict with the black-letter rule that an administrative determination that has a rational basis must be left undisturbed, it also effectively precludes a medical examiner from performing his or her administrative function, which is “to impart objective information to the appropriate authorities for the benefit of the public at large” (Lauer v City of New York, 95 NY2d 95, 103 [2000]). The majority is requiring a medical examiner to apply the presumption against suicide, but only in the rarest of cases will the evidence before a medical examiner yield no reasonable inference other than suicide (see e.g. Green, 48 AD3d at 40; Matter of Wiktorowicz v Kimberly-Clark Corp., 99 AD2d 903, 904 [1984], lv denied 62 NY2d 605 [1984]; Matter of Forbrick v Riverbay Corp., 87 AD2d 936, 937 [1982]). Thus, the practical effect of the majority’s decision is that, in most cases, the outcome of a medical examiner’s determination will be foreordained, thus preventing the medical examiner from objectively determining the cause of death or the means or manner of death pursuant to County Law § 674 (3) (a). Here, the facts set forth in the verified petition, the letters and affidavit attached to the petition, and the attachments to petitioner’s brief on appeal all suggest that respondents’ determination of suicide may well be mistaken, but they cannot and do not render that determination arbitrary or irrational (see Mitchell, 17 AD2d 922 [1962]). In our view, rather than bringing this proceeding, petitioner should have sought a redetermination by respondents based on those facts (see generally Lauer, 95 NY2d at 98). We therefore would affirm the judgment. Present—Scudder, EJ., Hurlbutt, Centra, Fahey and Peradotto, JJ.